DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Damberg et al. (US Pub. No. 2017/0085846 A1) discloses a method for generating a lightfield simulation (i.e. image formation model for the phase SLM to predict the illumination profile; page 9, paragraph 0106, lines 1-2), said method implemented in a controller for controlling a projection system (i.e. microprocessor-based or programmable consumer electronics for video projectors; page 11, paragraph 0169, lines 13-14), said method comprising: driving a phase modulating SLM (i.e. phase-only LCoS SLM illustrated in Figure 7) with a first set of drive values to place said phase modulating SLM in a first phase state at a first time (i.e. phase modulator with black corresponding to no phase retardation; page 9, paragraph 0108, lines 4-6); generating a lightfield simulation of a lightfield generated by said phase modulating SLM at said first time based at least in part on said first phase state of said phase modulating SLM (i.e. image formation model for the phase SLM to predict the illumination profile; page 9, paragraph 0106, lines 1-2); driving said 
Regarding claims 2-15, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Igasaki et al. (US Pub. No. 2005/0063032 A1) discloses a control unit which controls a phase modulation module in accordance with the phase distortion corrected pattern.  Accordingly, phase-modulated light based on the desired phase pattern can be generated precisely, easily and quickly.
Glückstad (US Patent No. 6,011,874) teaches an improved method based on a simple imaging operation with a simple one-to-one mapping between resolution elements of a spatial phase modulator and resolution elements of the generated intensity pattern is provided.  According to the invention a method is provided for synthesizing an intensity pattern with low loss of electromagnetic energy, spatial modulation of electromagnetic radiation with a spatial phase mask for modulation of the phase of the incident electromagnetic radiation by phasor values of individual resolution elements of the spatial phase mask.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







03/02/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882